ON RETURN TO REMAND
TAYLOR, Judge.
The Circuit Court for Morgan County has responded appropriately to our remand instructions and made a finding of fact that the appellant was indigent and did not have appointed counsel for direct appeal. Accordingly, we reverse the previous ruling of the circuit court denying Ayers’s Rule 20, Ala.R.Crim.P.Temp., petition and remand this case with directions that the circuit court grant an out-of-time appeal in this cause. Notice of the out-of-time appeal shall be immediately given to the court reporter, the clerk of the Morgan Circuit Court, the district attorney, the newly appointed counsel, Honorable Neal Conner, and the attorney general.
OPINION EXTENDED; REVERSED AND REMANDED.
All the Judges concur.